Citation Nr: 0902104	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran had active duty from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran testified at a hearing before the Board at the RO 
in May 2008; the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This case was remanded by the Board in July 2008 for 
additional development of the evidence.  Because the 
development was not completed as requested, however, the case 
is not yet ready for final appellate consideration.  

The Board observes that the July 2008 remand also concerned 
the issue of entitlement to service connection for a right 
hand disorder.  However, a rating decision in November 2008 
granted service connection for Dupuytren's contractures of 
the right long, ring, and little fingers.  The record does 
not indicate that the veteran has disagreed with either the 
rating or the effective date that was assigned for that 
disability.  Accordingly, no issue concerning that disability 
is currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board observes that, during service, the veteran was 
assigned to an artillery battery where, he has testified, he 
was exposed to frequent loud noise due to those weapons.  The 
veteran's service medical records are not available and are 
presumed to have been lost in the 1973 fire at the National 
Personnel Records Center.  The veteran testified that he 
first noticed tinnitus in the 1950s.  He could not pinpoint 
the date of onset of his hearing loss, but stated that it was 
first diagnosed in the 1970s, when he was provided a hearing 
aid for his left ear.  Records from hearing examinations at 
that time are no longer available.  

The Board's July 2008 remand noted that the record contained 
conflicting medical opinions - from a VA audiologist and 
from a private physician - regarding the cause of the 
veteran's current hearing loss and tinnitus.  The remand 
requested that an examination be scheduled to obtain an 
opinion as to whether it is at least as likely as not (i.e., 
50 percent probability or greater) that the veteran's 
bilateral hearing loss and tinnitus resulted from noise 
exposure during service.  The examiner was requested to 
provide adequate rationale for the opinion.  The examiner was 
also requested to review the opinions of the March 2006 VA 
audiologist and the private physician in March 2007, and to 
indicate, to the extent possible, why the current opinion 
differed from either of the earlier opinions.  

An audiometric evaluation was obtained in August 2008 by the 
same VA audiologist who examined the veteran in March 2006; 
that examiner indicated that the claims file had been 
reviewed, and she provided another opinion.  In addition, a 
physician reviewed the claims file and the Board's remand, 
and also provided an opinion.  However, neither examiner 
discussed the earlier opinions, as the Board's remand had 
specifically requested.  Because an opinion that the Board 
has deemed necessary, that includes an analysis of the 
conflicting medical opinions that are already of record, has 
not been obtained, the case is not yet ready for final 
appellate consideration.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's July 2008 remand was not 
completed by the RO, a remand is required to obtain the 
requested opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Return the claims file to the VA 
physician who examined the veteran in 
August 2008.  The examiner should review 
the opinions of the March 2006 VA 
audiologist and the private physician in 
March 2007, and should indicate, to the 
extent possible, why the opinion provided 
in August 2008 differs from either of the 
earlier opinions.  

2.  If the August 2008 physician is not 
available, schedule the veteran for an 
ear, nose, and throat examination by 
another physician.  The claims file and 
this remand must be reviewed by the 
examiner.  Request the examiner to 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
probability or greater) that the 
veteran's bilateral hearing loss and 
tinnitus resulted from noise exposure 
during service.  That examiner should 
review the opinions of the March 2006 VA 
audiologist and the private physician in 
March 2007, as well as the opinions of 
the VA physician and audiologist in 
August 2008, and should indicate, to the 
extent possible, why the current opinion 
differs from any of the earlier opinions.  
Adequate rationale for the opinion should 
be given.  

3.  Then, after ensuring full compliance 
with the development requested above, 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus.  If the claims are not 
granted to his satisfaction, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



